 138DECISIONSOF NATIONALLABOR RELATIONS BOARDAero QualityPlating Co.,Inc.andMetal Polishing,Buffers,Platers,and Allied Workers Interna-tionalUnion Local No. 128,AFL-CIO. Case32-CA-755222 August 1986DECISION AND ORDERBy CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND STEPHENSUpon a charge filed by the Union on 7 October1985, the General Counsel of the National LaborRelations Board issued a complaint on 26 Decem-ber 1985 against the Company, the Respondent, al-leging that it has violated Section 8(a)(1) and (3) ofthe National Labor Relations Act. Although prop-erly served copies of the charge and complaint, theCompany has failed to file an answer.On 25 February 1986 the General Counsel filed aMotion for Summary Judgment. On 28 February1986 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. TheCompany filed no response. The allegations in themotion are therefore undisputed.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 10 days from service of the complaint,unless good cause is shown. The complaint statesthat unless an answer is filed within 10 days ofservice, "all the allegations in the complaint shallbe deemed to be admitted to be true and shall be sofound by the Board." Further, the undisputed alle-gations in the Motion for Summary Judgment dis-close that the General Counsel, by telegram dated21 January 1986, notified both the Company and itscounsel that unless an answer were received byclose of business 23 January 1986, a Motion forSummary Judgment would be filed."In the absence of good cause being shown forthe failure to file a timely answer, we grant theGeneral Counsel's Motion for Summary Judgment.On the entire record, the Board makes the fol-lowing'On 24 January 1985 the Company's counsel informed counsel for theGeneral Counsel in a telephone conversation that the Company did notintend to file an answer because the Company was "shut down " Certi-fied letters confirming this were sent to the Company and its counsel, andreceipt was confirmed 5 February 1986FINDINGS OF FACT1. JURISDICTIONThe Company, a California corporation, is en-gaged in the metal plating of various products at itsfacility inOakland, California,where it annuallysold goods or provided services valued in excess of$50,000 to customers or business enterprises withinthe State of California, which customers or busi-ness enterprises themselves meet one of the Board'sjurisdictional standards,other than the indirectinflow or outflow standards.We find that the Company is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act and that the Union is alabor organization within the meaning of Section2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESThe factual aspects of the allegations in the com-plaint show that on 22 August 19852 employeesArturo Castillo,BrantDownson, Harold Emerson,Mike Garcia, William Jacobsen, Arquimedes Mer-cado,Mariano Recinos, and Ray Rios, all repre-sented by the Union, ceased work concertedly andengaged ina strike.On 1 October the Respondent, by letter, in-formed the striking employees that they had nofuture employment rights or benefits because theyengaged in the strike. That same day the Respond-ent discharged the strikers. Thereafter, on 7 Octo-ber, the Union on behalf of all the striking employ-ees made an unconditional offer to return to work.Since that time, the Respondent has failed, andcontinues to refuse, to reinstate the striking em-ployees.It is well settled that an economic strike is pro-tected activity under Section 7 of the Act. Em-ployees engaged in an economic strike remain em-ployees of the employer and have reinstatementrights contingent upon their unconditional offers toreturn to work and depending on whether theyhave been permanently replaced.3 Further,it is anunfair labor practice for an employer to threaten ordischarge an employee for engaging in an econom-ic strike.4It is undisputed that the Respondent's platingemployees engaged in an economic strike. Thereaf-ter,theRespondent threatened and coerced itsstriking employees by informing them that theyhad no future employment rights or benefits. Wefind that this conduct interfered with the employ-All dates hereafterare 1985NLRB v. Fleetwood Trailer Co,389 U S 375, 378 (1967)4MedallionKitchens,275 NLRB58 (1985)281NLRB No. 24 AERO QUALITY PLATING CO.ees' Section7 rights toengage inprotected activityand violated Section 8(a)(1) of the Act as alleged.We also find that as a result of these actions of theRespondent the economic strike was convertedinto an unfair labor practice strike.It is also undisputed that on the same day theRespondent threatened and coerced its striking em-ployees, the Respondent discharged them. We findthat this further conduct violated Section8(a)(3)and (1) of the Act as alleged.It is also undisputedthat on 7 October the Unionon behalf of the striking employees made an uncon-ditional offer to return to work and that the Re-spondent refused to reinstate them.We find thattheRespondent's refusal to reinstate the strikersfurther violated Section 8(a)(3) and (1) of the Actas alleged. SCONCLUSIONS OF LAW1.By informing its employees that they had nofuture employment or benefits, the Respondent hasengaged in unfair labor practices affecting com-merce within the meaning of Section 8(a)(1) andSection 2(6) and (7) of the Act.2.By discharging its employees for having en-gaged in a strike and refusing and failing to rein-state them,theRespondent has violated Section8(a)(3) and(1) of the Act.REMEDY6Having found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.We have found that the Respondent violatedSection 8(a)(1) of the Act by informing its employ-ees that they had no future employment or benefitsbecause they engaged in a strike. We have alsofound that the Respondent violated Section 8(a)(3)and (1) by discharging its employees and by refus-ing to reinstate them after the Union, on behalf ofthe employees,made an unconditional offer toreturn to work. In order to dissipate the effects ofthese unfair labor practices, we shall order the Re-spondent to cease and desist from such conductand to offer the employees named below immediateand full reinstatement to their former positions or,6 SunWorld. Inc.,271 NLRB 49,55 (1984);Laidlaw Corp.,171 NLRB1366 (1968),enfd.414 F.2d 99 (7th Cir. 1969), cert.denied397 U.S. 920(1970).sThe GeneralCounsel has requested that our Order include a visita-torial clause authorizing the Board, for compliance purposes, to obtaindiscovery fromthe Respondent under the Federal Rulesof Civil Proce-dure under the supervision of the United States court of appeals enforc-ing this Order.Under thecircumstances of this case,we find it unneces-sary to include such a clause.Accordingly,we deny the General Coun-sel's request.139if such positions have been abolished or changed inthe Respondent's operations,then to any substan-tially similar position,without prejudice to anyrights and privileges that they may have,and thatthe Respondent make them whole for any loss ofearningsand other benefits that they may have suf-fered by reason of the Respondent's discriminatoryterminations of them by payment to each of themof a sum equal to that which he would have nor-mally earned in pay and benefits from 1 October1985,the date of their terminations,until the Re-spondent offers them reinstatement,less any netearnings for the interim period.?Backpay is to becomputed on a quarterly basis as prescribed in F.W. Woolworth Co.,90 NLRB 289 (1950),plus inter-est as computedinFlorida Steel Corp.,231 NLRB651 (1977). Also, we shall order the Respondent tonotify each of the employeesnamedbelow that ithas removed from its files any references to his dis-charge and that the discharge will not be usedagainsthim in any way.The employees are:Arturo CastilloBrant DownsonHarold EmersonMike GarciaWilliam JacobsenArquimedes MercadoMariano RecinosRay RiosORDERThe National Labor Relations Board orders thattheRespondent, Aero Quality Plating Co., Inc.,Oakland, California, its officers, agents, successors,and assigns, shall1.Cease and desist from(a)Telling employees that they have no futureemployment rights or benefits because they en-gaged in a strike.(b)Discharging and failing or refusing to rein-state or otherwise retaliating against employees be-cause they have engaged in a strike.(c) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmativeaction neces-sary to effectuate the policies of the Act.(a)Offer the employees named in the remedysection of this decision immediate and full reinstate-ment to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,7See,e.g.,Abilities & Goodwill,241 NLRB 27 (1979),enf. denied onother grounds612 F.2d 6 (1st Cir. 1979);NLRB v. Trident Seafoods Corp.,642 F.2d 1148, 1149-1150 (9th Cir.1981). Chairman Dotson would over-ruleAbilities& Goodwill,and would,in the event the striking employeeswere not permanently replaced prior to the discharge, date the Respond-ent's backpay obligation to the discharged strikers from the time theymade an unconditional offer to returnto work. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithout prejudice to their seniority or any otherrights or privileges previously enjoyed, and makethem whole for any loss of earnings and other ben-efitssuffered as a result of the discriminationagainst them, in the manner set forth in the remedysection of the decision.(b)Remove from its files any reference to theunlawful discharges and notify the employees inwriting that this has been done and that the dis-charges will not be used against them in any way.(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d)Post at its facility in Oakland, California,copies of the attached notice marked "Appendix."SCopies of the notice, on forms provided by the Re-gionalDirector for Region 32, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.8 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment oftheUnited States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentSection 7 of the Act gives employees these rights.To organizeTo form, join,or assistany unionTo bargain collectively through representa-tives of their own choiceTo act together for othermutualaid or pro-tectionTo choosenot to engagein any of theseprotected concerted activities.WE WILL NOT do anything that interferes withthese rights.WE WILL NOT tell our employees that they haveno future employment rights or benefits becausethey engaged in a strike.WE WILL NOT discharge our employees or refuseto reinstate them because they have engaged in astrike.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer the employees listed below im-mediate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their se-niority or any other rights or privileges previouslyenjoyed.WE WILL make whole, with interest, each of theemployees listed below for any loss of earnings orother benefits resulting from his discharge, andWE WILL notify each of them that we have re-moved from our files any reference to his dis-charge and that the discharges will not be usedagainsthim in any wayArturo CastilloBrantDownsonHarold EmersonMike GarciaWilliam JacobsenArquimedes MercadoMariano RecinosRay RiosAEROQUALITYPLATING CO., INC.The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.